DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 03 June 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  This rejection is made final.
Claim Status
3. 	Claims 1-45 are pending.
	Claims 10-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 10-45 require detecting additional DNAs and are not limited to the elected combination of only SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93.
Claims 1-9 read on the elected invention of methods that detect the levels of each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 and have been examined herein. 
Maintained Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, para [0006-0007] and [0011] of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Response to Remarks:
	In the reply, Applicant stated that the objection has been obviated by the amendment to delete the recitations of “http://.” However, the specification still recites “www.” and this is also executable code. The web site links recited in the specification should be amended to delete “www.”.
New Objection to the Specification
5. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 3 and 4 have been amended to recite “quantitative real time PCR.” While the originally filed claims recited the acronym “qRT-PCR,” the originally filed specification did not recite  “quantitative real time PCR.” Accordingly, the specification is objected to because it does not provide proper antecedent basis for the recitation in claims 3 and 4 of  “quantitative real time PCR.”

Maintained / Modified Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the DNAs in samples from human patients and Parkinson’s disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “comparing” DNA levels in the sample from the patient with those of a healthy control and “correlating” the differential levels of the DNA sequences to a disease state of Parkinson’s disease. The specification does not provide a limiting definition for “comparing” or “correlating” and the claims do not specify a transformative process that is required to accomplish these steps. As broadly recited, the comparing  and correlating steps may be accomplished by critical thinking processes, and thereby are abstract ideas / processes.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a sample and determining the level of the DNA sequences in a sample from the human patient are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The additionally recited step of “administering treatment to said human subject,” does not practically apply the judicial exceptions because it is recited at a high degree of generality covering any type of treatment for any condition. The claims do not require administering a particular therapy that is for treating Parkinson’s disease. 
See MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

Further, the administering step may occur prior to the obtaining a sample step because the claims recite the open claim language of comprising and do not require that the administering step occurs after the correlating step.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Similarly, herein the broadly recited administering step is extra-solution activity, that does not integrate the recited judicial exceptions into a practical application.

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of obtaining a sample from a subject and determining the level of DNA sequences in the subject are recited at a high degree of generality, including any methods of detection. Further, with respect to claims 3-9, 12-18,  and 39-45, methods of detecting the level of DNA sequences are using qRT-PCR, microarray profiling, NGS sequencing, antisense nucleic acids and labeled antibodies, were well-known, routine and conventional in the prior art.  For example, Schutz et al (U.S. 20130143214) evidences the fact that it was well-known in the prior art to determine the quantity of particular cfDNAs in samples from patients by performing next-generation sequencing, quantitative real-time PCR, or microarray profiling (e.g., para [0037], [0039], [0053-0055], [0058], and [0098]). Similarly, the teachings of Srinivasan et al (U.S. 20140274740) establish that it was well-known in the prior art to determine the quantity of particular cfDNAs in samples from patients by performing NGS, microarray profiling and quantitative real-time PCR (e.g., para [0087], [0231-0232], and [0400]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
In the reply of 03 June 2022, Applicant traversed the above rejection. The response states “claim 1 has above been amended to recite a step of administering treatment to human patients identified as having Parkinson’s disease, in conformity with Athena Diagnostics, Inc. v. Mayo Collaborative Svs., LLC, 927 F3d 1333, 1340 (Fed. Cir. 2019).” The response cites this decision as stating, in part “But claiming a new treatment for an ailment, albeit using a natural law, is not claiming the natural law.”
However, the claims are not directed to a new treatment. Nor do the claims recite any particular type of treatment. The claims as amended recite “administering treatment to said human patient.” For the reasons discussed in detail in the above rejection, the treatment step does not constitute a practical application of the recited judicial exceptions because the treatment is so general, covering any type of treatment for any condition. Further, the treatment may be administered at any point of the method and is not based on the determination that the human patient has Parkinson’s disease based on the detected differential levels of the DNA sequences. 
	
Maintained Claim Rejections - 35 USC § 112(a) – Written Description
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
Herein, claims 8 and 9 are drawn to methods wherein the differential level of the DNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 are detected using an antibody and particularly a monoclonal antibody.
The specification at para [0014] states:
“The labeled antibodies may specifically bind shorter DNA sequences found with the selected cfDNA SEQ ID NOS., which shorter DNA sequences are preferably unique to the cfDNA sequences encompassing them. The term "antibody" includes both polyclonal and monoclonal antibodies. The phrase "specifically (or selectively) binds" refers to a binding reaction between two molecules that is at least two times the background and more typically more than 10 to 100 times background molecular associations under physiological conditions.”

However, the specification does not describe in terms of its complete structure or any other relevant identifying characteristics a polyclonal or monoclonal antibody to the nucleic acids of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93.
The broadly claimed antibodies are not defined in terms of the complete structure of the antibody or the complete heavy and light chain sequences.  The skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
The variation encompassed by the presently claimed genus of antibodies is large and the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that Applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of polyclonal and monoclonal antibodies. Accordingly, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.
The claims define the antibodies only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to detect a target nucleic acid - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  	Note that Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
Herein, the disclosure does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies that detect the DNA sequences. Accordingly, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.Response to Remarks:
The response states that the claims have been amended to recite detecting the  DNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93.
Applicant’s arguments and amendments to the claims have been fully considered but do not obviate the rejection. There were two aspects to the prior written description rejection. While the amendment to delete the embodiment of detecting “sequences within” the recited sequences obviated the second aspect of the rejection, the amendment does not address the first aspect of the rejection. As discussed in detail in the above rejection, claims 8 and 9 require antibodies, and particularly monoclonal antibodies, that detect the DNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. However, the specification does not describe in terms of its complete structure or any other relevant identifying characteristics any antibodies that bind to and detect the DNAs of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. Alternatively, there is no evidence of record to establish that a representative number of such antibodies were known in the prior art. The disclosure does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies that detect the DNA sequences and thereby the written description requirements have not been met.
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
8.   Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	This rejection was previously presented in the Office action of 03 March 2022 and is maintained for the reasons set forth therein. Those aspects of the prior rejection presented at “B” which addressed the limitation of “sequences within” the recited SEQ ID Nos have been obviated by the amendment to the claims to delete this rejection.
Response to Remarks:
	The response argues that there is no need to recite ‘operational parameters’ but that the claims have been amended to recite particular differential levels.
	However, the rejection did not require Applicant to recite ‘operational parameters.’ The rejection indicated that the results provided in the specification were limited to the quantity of cfDNA sequences in serum samples from six human patients having PD and 3 human control subjects and that Table 1. However, no results were provided for individual subjects.   There is no showing that any individual subject can be being accurately diagnosed as having PD or at increased risk of developing PD based on the recited relative level of the cfDNA sequences as compared to control levels. The data regarding the average relative copy number does not establish that PD can be diagnosed / determined in a single patient based on the “differential level” of the cfDNAs of each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. 
	Secondly, the rejection stated that it is unpredictable as to whether the full length 5001bp DNAs can be detected as cfDNA. The teachings in the specification support the unpredictability in the art of detecting long DNA sequences as circulating DNA. Again, the specification (at para [0003]) states that “cfDNA is highly fragmented, double stranded DNA is mostly 150 bp in length and found freely circulating in the blood. Most fragments of cfDNA correspond to length of nucleosome units, the primary building block of nuclear DNA.” Thus, it is unclear as to whether the specification did in fact detect the full length 5001bp DNAs as circulating cfDNA in serum samples.
	It is noted that the claims have been amended to delete “cfDNA.” However, the specification does not provide any information regarding the levels of the DNA sequences / the copy number of the DNA sequences in a representative number of other body fluid samples or tissue/cell samples, as discussed in detail at “C” of the rejection.
	Those aspects of the prior rejection as they pertain to claims 8 and 9 and the use of an antibody, and particularly a monoclonal antibody, to detect the recited sequences are also maintained for the reasons set forth in the prior rejection at “D.”
	The response states “For the Examiner’s convenience, clinically validity is shown through the following ROC curves which show that any given cfDNA is significantly differentially expressed as compared to a control group.”
	However, graphs and chart provided within the response are not readable and cannot be adequately read so that they can be evaluated. 
Further, the results were not provided in the original disclosure and have not been provided in declaratory form and there are no assurances that any statements or representations made therein are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001
This should not be construed as an invitation for providing additional declarations or affidavits.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).


	Applicant argues that the reliance on the rejection upon the Lowe et al reference does not apply to the present claims because mitochondrial DNA and cfDNA behave quite differently.
	These arguments have been fully considered but are not persuasive. The unpredictability of detecting cell-free mitochondrial DNA are applicable to detecting any cfDNA and the teachings of Lowe are directed to detecting circulating DNA as diagnostic of Parkinson’s disease. This finding is supported by the teachings in the specification. The specification (para [0015]) states:
 “Many neurodegenerative diseases are closely related to each other when it comes to symptoms as well as pathological markers. The circulating diagnostic markers for one neurodegenerative disease can be useful for diagnosis of other disease. A method to diagnose other neurodegenerative diseases like Dementia with Lewy body (DLB), Amyotrophic lateral sclerosis (ALS), Alzheimer's disease (AD), Multiple system atrophy (MSA), CorticoBasal Degeneration (CBD), Progressive Supranuclear Palsy (PSP) can also be developed using similar cfDNA sequences measurements of candidates mentioned above.” 

However, these alternative diseases are treated differently than Parkinson’s disease. It is maintained that because the present specification does not provide any information regarding the PD patients whose cfDNA was analyzed, and only provides information regarding the average level of the DNAs in the combination of the 6 PD patients, it is unpredictable as to whether the cfDNA levels were influenced by the stage of PD or the treatment of the patients for PD, such that the level of cfDNA in the patients may not be diagnostic of PD per se.
	Accordingly, the rejection is maintained for the reasons of record.
New Claim Rejections - 35 USC § 112(a) – New Matter
9. Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The disclosure as originally filed does not provide support for the amendment to the claims to recite correlating the differential levels of the DNA to a “disease state or Parkinson’s disease.”
	The originally filed disclosure provides basis for the concept of diagnosing Parkinson’s disease by detecting the level of the DNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93, as compared to that of a healthy control.
	However, there is no basis in the original disclosure for determining a “disease state of Parkinson’s disease.” A “disease state of Parkinson’s disease” includes subtypes of Parkinson’s disease as well as the progression or stage of Parkinson’s disease. There is no support in the originally filed disclosure for correlating the levels of the DNA sequences with subtypes, progression or stage of Parkinson’s disease, or any other states of Parkinson’s disease, as is encompassed by the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634